ON MOTION
PROST, Circuit Judge.

ORDER

Sandra L. Neal moves for reconsideration of the court’s April 12, 2004, order dismissing her petition for review for failure to file her brief.
Neal states that she did not file her brief because she did not receive a copy of the certified list from the Merit Systems Protection Board, but that she has now requested that the Board forward a copy of the certified list to her. Neal has now submitted her brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Neal’s motion for reconsideration is granted.
(2) The April 12, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(3) The Department of Justice’s brief is due within 21 days of the date of filing of this order.